DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-8, 11-27 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Generate a parametric model to simulate the winding current; and determine at least one parameter of an operational state of the electric motor using_ the parametric model including remaining claim limitations. 
As per independent claim 16:	 Generating a parametric model to simulate the winding current; andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/919,186Dkt: 3867.658US1 Filing Date: July 2, 2020 Title: SYSTEMS AND METHODS FOR MOTOR PARAMETER EXTRACTIONdetermining at least one parameter of an operational state of the electric motor using the parametric model including remaining claim limitations.
As per independent claim 24: An analog-to-digital converter configured to sample the filtered drive voltage during a PWM period at a sampling rate higher than a PWM frequency; and a digital filter configured to inverse-filter the sampled drive voltage; wherein the processor circuit is configured to generate an average drive voltage using the inverse-filtered digitized drive voltage in the PWM period, and to determineAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 8 Application Number: 16/919,186Dkt: 3867.658US1 Filing Date: July 2, 2020 Title: SYSTEMS AND METHODS FOR MOTOR PARAMETER EXTRACTION at least one parameter of an operational state of the electric motor using the average drive voltage in the PWM period including remaining claim limitations.
As per independent claim 26: Determine at least one motor operational state parameter using one or more of the applied drive voltage or the measured winding current; and estimate a 

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,342,371 to Zuzuly discloses a motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846